                       IN THE UNITED STATES DISTRICT COURT
                  FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                                ASHEVILLE DIVISION
                         CIVIL ACTION NO. 1:19-CV-00350-KDB
 GREGORY LEMIEUX,

                  Plaintiff,

     v.                                                           ORDER

 ANDREW M. SAUL, Commissioner of
 Social Security,

                  Defendant.


          THIS MATTER IS BEFORE THE COURT on the Plaintiff’s Motion for Fees Pursuant

to the Equal Access to Justice Act 28 U.S.C. § 2412(d)(1)(A) filed on December 22, 2020. (Doc.

No. 20). Defendant does not object to the requested award of $6,269.37 in attorney’s fees. (Doc.

No. 23). Having reviewed the motion, supporting materials, memorandum in support, and the case

file, the Court determines that Plaintiff should be awarded an attorney’s fee under the Equal Access

to Justice Act (“EAJA”), 28 U.S.C. § 2412(d), in the amount of $6,269.37.

          IT IS ORDERED that the Plaintiff’s Motion for Fees Under the Equal Access to Justice

Act 28 U.S.C. § 2412(d)(1)(A) is GRANTED, to the extent that the Court will award attorney fees

in the amount of $6,269.37, and that pursuant to Comm’r of Soc. Sec. v. Ratliff, 560 U.S. 586,

(2010), the fee award will first be subject to offset of any debt Plaintiff may owe to the United

States. The Commissioner will determine whether Plaintiff owes a debt to the United States. If so,

the debt will be satisfied first, and if any funds remain, they will be made payable to Plaintiff and

mailed to Plaintiff’s counsel. If the United States Department of the Treasury reports to the

Commissioner that the Plaintiff does not owe a federal debt, the government will exercise its




            Case 1:19-cv-00350-KDB Document 24 Filed 01/04/21 Page 1 of 2
discretion and honor an assignment of EAJA fees and pay the awarded fees directly to Plaintiff’s

counsel. No additional petition pursuant to 28 U.S.C. § 2412(d) shall be filed.

       SO ORDERED.

                                   Signed: January 4, 2021




         Case 1:19-cv-00350-KDB Document 24 Filed 01/04/21 Page 2 of 2
